                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ALAN D. BRIGNER,
                                                      CASE NO. 2:17-CV-1045
       Petitioner,                                    JUDGE JAMES L. GRAHAM
                                                      Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

       Respondent.

                                    OPINION AND ORDER

       This matter is now before the Court for consideration of Petitioner’s Motion to Amend or

Alter Judgment (“Motion”), (ECF No. 9), brought pursuant to Rule 59(e) of the Federal Rules of

Civil Procedure (“Rule 59(e)”). For the reasons that follow, Petitioner’s Motion is DENIED.

(ECF No. 9.) The Court further DECLINES to issue a certificate of appealability (“COA”).

       Petitioner filed this action for a writ of habeas corpus under 28 U.S.C. § 2254, alleging

that the state court violated his Double Jeopardy rights when it failed to merge allied offenses at

his sentencing. (ECF No. 1.) On May 30, 2019, the Court entered final judgment dismissing the

action pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts reasoning that Petitioner’s claim is procedurally barred. (ECF Nos. 7, 8.) The

Court reasoned that Petitioner’s allied offenses claim was apparent from the face of the record,

and thus, under Ohio law, it needed to be brought in a direct appeal or it would be barred under

Ohio’s doctrine of res judicata. Because Petitioner failed to raise the claim in a timely direct

appeal in the state courts and he instead raised it in a post-conviction motion to correct sentence,

the state appellate court found that the claim was barred by res judicata. Accordingly, on May
30, 2019, this Court concluded that it was procedurally barred in this federal habeas action.

(ECF No. 7.)

       Twelve days later, Petitioner filed his Motion pursuant to Rule 59(e). (ECF No. 9.) Rule

59(e) provides that a party may seek to have a court alter or amend its judgment by moving for

such relief no later than 28 days after a judgment is entered. Fed.R.Civ.P. 59(e). Such motions

do not, however, “allow the losing party to repeat arguments previously considered and rejected,

or to raise new legal theories that should have been raised earlier.” Owner-Operator Indep.

Drivers Assoc. v. Arctic Express, Inc., 288 F. Supp. 2d 895, 900 (S.D. Ohio 2003) (internal

quotations and citations omitted). Moreover, Rule 59(e) motions are only granted in limited

circumstances— when there is: (1) a clear error of law; (2) newly discovered evidence; (3) an

intervening change in controlling law; or (4) a need to prevent manifest injustice. Intera Corp. v.

Henderson, 428 F.3d 605, 620 (6th Cir. 2005) (citing GenCorp, Inc. v. Am. Int'l Underwriters,

178 F.3d 804, 834 (6th Cir.1999)).

       Petitioner contends that this Court’s procedural bar analysis represents a clear error of

law. Specifically, he asserts that under Ohio law, his sentence was void because the state trial

court failed to merge his allied offenses. As a result, he contends, he could attack his sentence

by bringing his allied offenses claim at any time in the state courts without being barred by

Ohio’s doctrine of res judicata.

       That contention is unavailing. Under Ohio law, a void judgment is indeed subject to

attack at any time. See State v. Fisher, 128 Ohio St. 3d 92 (2010). For that reason, when a state

trial court finds that offenses are allied, but nevertheless imposes separate sentences for them,

those sentences are void, and res judicata will not bar a defendant from raising an allied offense

claim after the conclusion of a direct appeal. See State v. Williams, 148 Ohio St.3d 403 (2016).



                                                 2
Nevertheless, when a state trial court finds that convictions are not allied offenses, or when it

fails to make any findings with regard to whether offenses are allied, the sentences are not void,

and any allied offense claim must be brought in a direct appeal or be barred by Ohio’s doctrine

of res judicata. Id. See also State v. Hamilton, No. 16CA17, 2017 WL 1291388, at * 3 (Ohio

Ct. App. March 31, 2017) (citing State v. Hardie, No 14CA24, 2015 WL 1897437, at * 3 (Ohio

Ct. App. April 24, 2015) (explaining that an allied-offenses claim does not render a sentence

void but is instead an error that must be raised in a direct appeal)); State v. Moore, No. 12 MA

197, 2013 WL 5230716, at * 3 (Ohio Ct. App. Aug 30, 2013) (explaining that the void sentence

doctrine does not extend to allied offenses claims).

       Such are the circumstances here. “[T]he state trial court did not make any finding

regarding whether the three rape charges that petitioner pleaded guilty to were allied offenses of

similar import.” State v. Brigner, No. 17CA3, 2017 WL 2774659 (Ohio Ct. App. June 9, 2017).

As a result, Petitioner was required to raise his allied offense claim in a direct appeal. He failed

to do so. The state appellate court thus properly found that the claim was barred by Ohio’s res

judicata doctrine. Id. Because the claim was barred by Ohio’s res judicata doctrine, it is

procedurally barred in this action. Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006)

(explaining that Ohio’s res judicata rule is an adequate and independent state ground that bars

federal habeas relief); Coleman v. Mitchell, 268 F.3d 417, 427–29 (6th Cir. 2001) (same).

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court must consider whether to issue a COA. A state prisoner who seeks a

writ of habeas corpus in federal court does not have an automatic right to appeal a district court’s

adverse decision unless the court issues a COA. 28 U.S.C. § 2253(c)(1)(A). When a claim has

been denied on the merits, a COA may be issued only if the petitioner “has made a substantial



                                                  3
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a petitioner must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel,

529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a

claim has been denied on procedural grounds, a certificate of appealability may be issued if the

petitioner establishes that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling. Id.

       The Court DECLINES to issue a COA. The Court is not persuaded that reasonable

jurists could debate whether Petitioner’s Double Jeopardy claim was procedurally defaulted.

       The Court also CERTIFIES pursuant to Fed. R. App. P. 24, that an appeal would not be

in good faith and that any application to proceed in forma pauperis on appeal would be

DENIED.

       IT IS SO ORDERED.


Date: June 14, 2019                                    /s/ James L. Graham____________
                                                       JAMES L. GRAHAM
                                                       United States District Judge




                                                  4
